RICHARDSON, J., Concurring and Dissenting.
I concur in the majority opinion to the extent that it reverses the trial court’s judgment upholding a decision of the state Water Resources Control Board (Board) which entirely extinguished appellant’s prospective riparian rights. I respectfully dissent, however, from that portion of the opinion which upholds the Board’s authority to limit or “quantify” those prospective rights or to declare them subordinate to existing uses. It is my view that longstanding provisions of the state Constitution (art. X, § 2, formerly art. XIV, § 3) forbid the limitation, quantification or subordination of a riparian owner’s prospective rights until he seeks to exercise those rights. While the applicable principles of law are fully and fairly stated in the majority opinion, unfortunately they are not applied to the facts of the present case.
As we explained many years ago, prior to November 1928, a riparian owner such as appellant was entitled to all of the waters of an adjoining *361stream “regardless of any waste or surplus that might result from the exercise of such a right and regardless of any rule of reasonable use.” (Peabody v. City of Vallejo (1935) 2 Cal.2d 351, 363 [40 P.2d 486]; see Tulare Dist. v. Lindsay-Strathmore Dist. (1935) 3 Cal.2d 489, 524 [45 P.2d 972] [describing the former riparian right as a “vested property right”].) This riparian right was modified or limited in 1928 in one substantial respect by the adoption of former article XIV, section 3. Thereafter, riparian rights, and all other water rights, were (and presently are) limited to the use of such water as shall be reasonably required for the beneficial use to be served; these rights do not extend to the waste of water nor to any other unreasonable use or diversion of water. (Peabody, supra, at pp. 366-367; Tulare, supra, at pp. 524-525; see also Hutchins, The Cal. Law of Water Rights (1956) at pp. 12-16, 230-234; 1 Rogers & Nichols, Water for Cal. (1967) §§ 176 at p. 241, 341 at pp. 478-479 and fn. 1.)
Notwithstanding the announcement of the foregoing restrictions, former article XIV, section 3, reaffirmed the existence and continued vitality of prospective riparian rights, for it also provided that “Riparian rights in a stream or water course attach to, but to no more than so much of the flow thereof as may be required or used consistently with this section, for the purposes for which such lands are, or may be made adaptable, in view of such reasonable and beneficial uses; provided, however, that nothing herein contained shall be construed as depriving any riparian owner of the reasonable use of water of the stream to which the owner’s land is riparian under reasonable methods of diversion and use . . . .” (Italics added.)
Thus, with the proviso that any present use be reasonable and beneficial rather than wasteful, the 1928 provision preserved the riparian owner’s present and prospective right of use. As the majority opinion itself expressly acknowledges, “. . . this court has recognized that. . . the rights of a riparian owner are not destroyed or impaired by the fact that he has not yet used the water upon his riparian lands, and therefore that the riparian right exists, whether exercised or not [citations] . . . .” {Ante, p. 347.) The precise extent of the constitutional protection afforded to riparian owners was carefully and unequivocally described by us in Tulare Dist. v. Lindsay-Strathmore Dist., supra, 3 Cal.2d 489, 524-526, and in a substantial body of law expressed in an unbroken line of cases which have followed or approved its holding.
In Tulare, decided seven years after the adoption of the constitutional provision discussed above, we reversed a trial court judgment which had *362elevated the riparian owners’ rights above the appropriators’ rights without regard to whether or not the riparian use was reasonable and beneficial. We determined that the 1928 amendment was applicable and modified the judgment accordingly. With respect to the riparian owners’ future water use, we stated as follows: “The new [constitutional] doctrine not only protects the actual reasonable beneficial uses of the riparian but also the prospective reasonable beneficial uses of the riparian. As to such future or prospective reasonable beneficial uses, it is quite obvious that the quantity of water so required for such uses cannot be fixed in amount until the need for such use arises. Therefore, as to such uses, the trial court, in its findings and judgment, should declare such prospective uses paramount to any right of the appropriator. By such declaratory judgment, the rights of the riparian will be fully protected against the appropriative use ripening into a right by prescription, but, until the riparian needs the water, the appropriator may use it, thus, at all times, putting all of the available water to beneficial uses. The trial court might well, by appropriate provisions in its judgment, retain jurisdiction over the cause, so that when a riparian claims the need for water, the right to which was awarded him under such a declaratory decree, the trial court may determine whether the proposed new use, under all the circumstances, is a reasonable beneficial use and, if so, the quantity required for such use. ” (P. 525, italics added.)
Thus, Tulare stands for this one simple proposition: A riparian owner’s unexercised right to future water use is constitutionally protected and cannot properly be limited, fixed, quantified or subordinated “until the need for such use arises.” {Ibid.) I emphasize the fact that our Tulare decision not merely protects the riparian owner’s prospective rights against total extinguishment, but also protects against premature limitation, quantification or subordination.
We have subsequently confirmed and approved our Tulare holding that a riparian owner’s prospective water rights were and are preserved and protected by the 1928 constitutional amendment. We did so in our recent, exhaustive analysis of California water law in City of Los Angeles v. City of San Fernando (1975) 14 Cal.3d 199, 268 [123 Cal.Rptr. 1, 537 P.2d 1250], (See also City of L. A. v. City of Glendale (1943) 23 Cal.2d 68, 75 [142 P.2d 289]; Meridian, Ltd. v. San Francisco (1939) 13 Cal.2d 424, 445 [90 P.2d 537, 91 P.2d 105]; Hutchins, supra, at p. 233; Rest.2d Torts, § 857, subd. (1), and com. (a), at pp. 250-251.) As we noted in Glendale, the amendment was designed primarily to modify the riparian owner’s prior right to enjoin a use of water he did not presently need; the *363amendment, however, did not destroy “a riparian right to meet future as well as present needs, . . .” (23 Cal.2d at p. 75.) There also is recent well reasoned appellate authority for this view in In re Waters of Soquel Creek Stream System (1978) 79 Cal.App.3d 682, 686-688 [145 Cal.Rptr. 146].
Given the clear constitutional basis for the protection and preservation of prospective riparian rights, as outlined in Tulare and its successors, I am unable to agree with the majority conclusion that “article X, section 2 [formerly art. XIV, § 3], enables the Legislature to exercise broad authority in defining and otherwise limiting future riparian rights, and to delegate this authority to the Board.” {Ante, p. 351, italics added.) In my view nothing whatever in the language of the constitutional amendment supports such a proposition. As demonstrated above, the applicable cases expressly deny authority to limit or fix prospective riparian uses “until the need for such use arises,” because at all times such uses remain “paramount to any right of the appropriator.” (Tulare, supra, at p. 525.) Although a presently exercised riparian use must be “reasonable and beneficial” under the constitutional provision, no limitation or quantification of a reasonable future use is possible in light of the difficulty in predicting future needs. As quite properly observed by the recent Soquel court, “the possible future use of a riparian right cannot be anticipated, and obviously, to that extent, uncertainty exists as to what a court in the future may find to be reasonable and beneficial.” (In re Waters of Soquel Creek Stream System, supra, 79 Cal.App.3d at p. 689.)
The majority at length deplores the uncertainty necessarily inherent in , protecting unexercised, prospective riparian uses. Yet I strongly suggest that the constitutional rights which we have repeatedly acknowledged and defined may not be compromised, limited or ignored for reasons either of convenience or expediency. The recent Soquel case is directly in point, specifically holding that despite the desirability of affording convenient finality and certainty to competing water claims in a single administrative proceeding before the Board, nevertheless, “the state has chosen to give constitutional protection to unexercised riparian rights . . .” and accordingly these rights must prevail. (Ibid.) It is significant that we unanimously denied a hearing in Soquel on June 9, 1978.
The majority attempts to distinguish Tulare and subsequent cases on the ground that they involved “piecemeal adjudication” between some, but not all, competing claimants to a stream system. The majority advances the theory that since the present action is a statutory one aimed at resolving all claims, present and prospective, in a single administrative *364proceeding, the established constitutional principles and protections announced by us in Tulare are inapplicable, and must yield. With due deference, I suggest that such reasoning is insufficient and inadequate. Once again, it should be emphasized that neither the Legislature through its enactment, nor this court by its decision, is empowered to limit or abridge constitutional property rights simply to promote the administrative convenience of the parties. If, as Tulare holds, the Constitution protects unexercised prospective riparian rights from being fixed or quantified until an actual need for such use arises, then such protection must extend to all types of proceedings initiated for that purpose, whether judicial or administrative, and regardless of the desirability of settling competing claims in a single neat and efficient proceeding.
Indeed, Tulare itself was a quiet title action brought against parties claiming an interest in the waters at issue. Among the litigants in that case were 16 appropriating corporations, 30 individual appropriators, 13 riparian or overlying owners, and a water district. (3 Cal.2d at p. 503.) Thus, in effect, the Tulare quiet title action was the substantial equivalent of the present statutory proceedings before the Board, for both proceedings were aimed at resolving all competing claims to a particular water system. As noted above, Soquel is directly on point, for it involved a Board proceeding commenced, as in the present case, under section 2500 et seq. of the Water Code. As explained, the appellate court rejected the contention that application of the underlying constitutional principles would vary depending upon whether or not the proceedings were aimed at settling the rights of all claimants pursuant to statutory proceedings before the Board. (79 Cal.App.3d at pp. 688-689.)
The majority argues that Tulare is further distinguishable on the basis that “. . . the statute therein treated the right as automatically abandoned as a result of 10 years’ nonuse, without consideration of other needs and uses of the water in the stream system. The statute therefore was inconsistent with the mandate of the amendment to promote the reasonable beneficial use of state waters.” (Ante, pp. 353-354.) The attempted distinction fails. Tulare expressly declared and recognized the continued and overriding vitality of prospective riparian rights and held that the 10 years’ nonuse provision was unconstitutional because it purported to interfere with these unexercised rights. As we stated, “. . . such provision is contrary to the letter and spirit of the 1928 constitutional amendment, above discussed. That amendment, while limiting the riparian as against an appropriator, to reasonable beneficial uses, as likewise does section 11 of the Water Commission Act, expressly protects the riparian not only as to *365his present needs, but also as to future or prospective reasonable beneficial needs. Since this is so, it would be incongruous and in violation of the spirit of the constitutional provision to hold that ten years’ nonuse, without any intervening use giving rise to a right by prescription, constitutes a complete abandonment.” (3 Cal.2d at p. 531, italics added.)
Finally, with due respect, I am unable to accept the majority’s apparent assumption that the Legislature, in creating the statutory procedure at issue herein, intended to vest the Board with “broad authority ... to define and otherwise limit the scope of a riparian’s future right.” (Ante, p. 349, fn. omitted.) Although the Water Code authorizes the Board to “. . . determine ... all rights to water of a stream system whether based upon appropriation, riparian right, or other basis of right” (§ 2501) and to “. . . enter a decree determining the right of all persons involved in the proceeding” (§ 2768), another section of the code, adopted in 1943, provides that “In the enactment of this code the Legislature does not intend thereby to effect any change in the law relating to water rights” (§ 103). Moreover, it is noteworthy that although the reference in section 2501 to “riparian right” derived from a 1935 amendment to the former Water Commission Act, Tulare was decided earlier that same year. The reasonable inference is that the 1935 amendment was intended only to reflect Tulare’s recognition that presently exercised riparian rights were subject to limitation and quantification in accordance with the reasonable and beneficial use doctrine adopted in 1928, and therefore that such riparian rights to that extent came within the Board’s jurisdiction.
Thus, I conclude that the Board’s statutory authority with respect to present or prospective riparian rights was intended to be, and is, confined by the standards and limitations announced by us in Tulare. In that regard, it seems to me unquestionable that the majority errs in concluding that the Board “. . . is authorized to decide that an unexercised riparian claim loses it priority with respect to all rights currently being exercised. Moreover, to the extent that an unexercised riparian right may also create uncertainty . . . and may thereby continue to conflict with the public interest in reasonable and beneficial use of state waters, the Board may also determine that the future riparian right shall have a lower priority than any uses of water it authorizes before the riparian in fact attempts to exercise his right.” (Ante, pp. 358-359, italics added.)
As previously noted, Tulare stands for an entirely contrary principle. Under the rule which we therein announced, rather than limit or subordinate the priority of an unexercised, future riparian use, the Board *366was, and is, empowered to do no more than “retain jurisdiction over the cause, so that when a riparian claims the need for water . . . [the Board] may determine whether the proposed new use, under all the circumstances, is a reasonable beneficial use and, if so, the quantity required for such use.” (Tulare, supra, 3 Cal.2d at p. 525.)
I would reverse the trial court’s judgment with directions to amend its decree in recognition of appellant’s unexercised riparian rights and to retain its continuing jurisdiction in the event an exercise of those rights is eventually proposed.
Clark, J., concurred.